Rosenberry, C. J.
(on motion for rehearing). The Public Service Commission moves for a rehearing in this case and contends that the mandate should be modified. In the opinion it was stated that the proceeding was legislative in character. We shall not discuss that matter at this time for the reason that it is not necessary to a determination of the issues raised. Under the statute it is the duty of the commission to fix just compensation. Sec. 197.05 (2), Stats. In this case it fixed just compensation as of the time when the municipality voted to acquire the utility. This court interprets the statute as requiring just compensation to be fixed as of the time when the commission makes its award. The order therefore is a failure to- comply with the statutory command, and it is considered that it is proper for that reason to set aside the order in accordance with the original mandate. Upon the return of the record to the commission it will be the duty of the commission to fix compensation in accordance with the terms of the statute.
The commission further expresses doubt as to what is meant by the time of the award with respect to the fixing of just compensation. There are statutory difficulties because the statute is not clear or definite. These difficulties were pointed out in theroriginal opinion. We hold that when the commission makes an award which may be the subject of discontinuance proceedings under sec. 197.04, Stats., the making of that award is the time of taking and the time as of which just compensation should be fixed. It is true that *413thereafter there may be further proceedings which will delay the final filing of the determination of the commission. The statute in some respects is scarcely workable, but this is as near a workable construction considering all of its terms as can be found, at least no more workable one has been pointed out.
By the Court. — Motion for rehearing denied without costs.